                       Case 4:20-cv-00158-CDL Document 2 Filed 07/10/20 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                       Middle District
                                                   __________ District of
                                                                       of __________
                                                                          Georgia


                    Efrain Romero-Garcia                           )
                                                                   )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No. 4:20cv158
                                                                   )
                        CoreCivic, Inc.                            )
                                                                   )
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) CoreCivic, Inc.
                                           5501 Virginia Way
                                           Suite 110
                                           Brentwood, TN 37027




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: G. Brian Spears, Ga. Bar No. 670112
                                           1126 Ponce De Leon Ave. NE
                                           Atlanta, Georgia 30306




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:             07/10/2020                                                           s/ Terrie L. Potts, Deputy Clerk
                                                                                        Signature of Clerk or Deputy Clerk
